 



Exhibit 10.31
TransTechnology Corporation
As of February 17, 2006
Tinicum, Inc.
Tinicum Capital Partners II, L.P.
Tinicum Capital Partners II Parallel Fund, L.P.
800 Third Avenue
40th Floor
New York, NY 10022
Attn.: Ms. Stephanie S. Chen
     Re:           Amended and Restated Confidentiality Agreement
Ladies and Gentlemen:
     In connection with the consideration by Tinicum, Inc., Tinicum Capital
Partners II, L.P. and Tinicum Capital Partners II Parallel Fund, L.P.
(collectively, “you”) of a possible negotiated transaction with or acquisition
of (a “Possible Transaction”) TransTechnology Corporation and/or its
subsidiaries or divisions (collectively, with its subsidiaries and divisions,
the “Company”), the Company has made available and is prepared to make available
to you and your Representatives (as hereinafter defined) certain information
concerning the business, financial condition, operations, assets and liabilities
of the Company. As a condition to such information being furnished to you and
your Representatives, you agree that you will, and will cause your
Representatives to, treat the Evaluation Material (as hereinafter defined) in
accordance with the provisions of this letter agreement and take or abstain from
taking certain other actions as set forth herein. The term “Representatives”
shall include the members, directors, officers, employees, agents, partners and
advisors of a party and those of its subsidiaries, and/or divisions (including,
without limitation, attorneys, accountants, consultants, bankers, financial
advisors and prospective sources of financing for the Possible Transaction).
Notwithstanding any other provision hereof, the Company reserves the right not
to make available hereunder any information, the provision of which is
determined by it, in its sole discretion, to be inadvisable or inappropriate.
     1. Evaluation Material. The term “Evaluation Material” shall mean all
information relating, directly or indirectly, to the Company or the business,
products, markets, condition (financial or other), operations, assets,
liabilities, results of operations, cash flows or prospects of the Company
(whether prepared by the Company, its advisors or otherwise) which is delivered,
disclosed or furnished by or on behalf of the Company to you or to your
Representatives, before, on or after the date hereof, regardless of the manner
in which it is delivered, disclosed or furnished, or which you or your
Representatives otherwise learn or obtain, through observation or through
analysis of such information, data or knowledge, and shall also be deemed to
include all notes, analyses, compilations, studies, forecasts, interpretations
or other documents prepared by you or your Representatives that contain, reflect
or are based upon, in whole or in part, the information delivered, disclosed or
furnished to you or

 



--------------------------------------------------------------------------------



 



As of February 17, 2006
Page 2
your Representatives pursuant hereto. Notwithstanding any other provision
hereof, the term Evaluation Material shall not include information which (i) is
or becomes generally available to the public other than as a result of a
disclosure by you or your Representatives, (ii) was within your possession and
developed by you prior to it being furnished to you by or on behalf of the
Company pursuant hereto, provided that you had no reasonable basis (after due
inquiry) for concluding that the source of such information was bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, the Company or any other party with respect to
such information or (iii) becomes available to you on a non-confidential basis
from a source other than the Company or any of its Representatives, provided
that you do not know or have reason to believe (after due inquiry) that the
source is bound by a confidentiality agreement with, or other contractual, legal
or fiduciary obligation of confidentiality to, the Company or any other party
with respect to such information.
     2. Use and Disclosure of Evaluation Material. You recognize and acknowledge
the competitive value and confidential nature of the Evaluation Material and the
damage that could result to the Company if any information contained therein is
disclosed to a third party. You hereby agree that you and your Representatives
shall use the Evaluation Material solely for the purpose of evaluating a
Possible Transaction and for no other purpose, that the Evaluation Material will
not be used in any way detrimental to the Company, that the Evaluation Material
will be kept confidential and that you and your Representatives will not
disclose any of the Evaluation Material in any manner whatsoever; provided,
however, that (i) you may make any disclosure of the Evaluation Material to
which the Company gives its prior written consent and (ii) any of the Evaluation
Material may be disclosed to your Representatives who need to know such
information for the purpose of evaluating a Possible Transaction, who are
provided with a copy of this letter agreement and who agree in a writing signed
and delivered to us to be bound by the terms hereof. In any event, you agree to
undertake reasonable precautions to safeguard and protect the confidentiality of
the Evaluation Material, to accept responsibility for any breach of this letter
agreement by you or any of your Representatives, and, at your sole expense, to
take all reasonable measures (including, but not limited to, court proceedings)
to restrain yourself and your Representatives from prohibited or unauthorized
disclosure or uses of the Evaluation Material.
     In addition, you agree that, without the prior written consent of the
Company, you and your Representatives will not disclose to any other person the
fact that you or your Representative have received Evaluation Material or that
Evaluation Material has been made available to you or your Representative, that
investigations, discussions or negotiations are taking place concerning a
Possible Transaction or any of the terms, conditions or other facts with respect
to any Possible Transaction, including the status thereof and the identity of
the parties thereto (collectively, the “Discussion Information”). Without
limiting the generality of the foregoing, you further agree that, without the
prior written consent of the Company, neither you nor any of your “affiliates”
(as defined under the Securities Exchange Act of 1934, as amended (the “1934
Act”) will, directly or indirectly, enter into any agreement, arrangement or
understanding, or any discussions which might lead to any such agreement,
arrangement or understanding, with any person (other than the Company) regarding
a Possible Transaction. The

 



--------------------------------------------------------------------------------



 



As of February 17, 2006
Page 3
term “person” as used in this letter agreement shall be broadly interpreted to
include the media and any corporation, partnership, group, individual or other
entity.
     In the event that you or any of your Representatives are requested or
required (by oral questions, interrogatories, requests for information or
documents in legal proceedings, subpoena, civil investigative demand or other
similar process) to disclose any of the Evaluation Material or Discussion
Information, you shall provide the Company with prompt written notice of any
such request or requirement so that the Company may in its sole discretion seek
a protective order or other appropriate remedy and/or waive compliance with the
provisions of this letter agreement. If, in the absence of a protective order or
other remedy or the receipt of a waiver by the Company, you or any of your
Representatives are nonetheless, in the opinion of outside legal counsel,
legally compelled to disclose Evaluation Material or Discussion Information to
any tribunal or else stand liable for contempt or suffer other censure or
penalty, you or your Representatives may, without liability hereunder, disclose
to such tribunal only that portion of the Evaluation Material or Discussion
Information which such counsel advises you is legally required to be disclosed,
provided that you use your best efforts to preserve the confidentiality of the
Evaluation Material and the Discussion Information, including, without
limitation, by cooperating with the Company to obtain an appropriate protective
order or other reliable assurance that confidential treatment will be accorded
the Evaluation Material and the Discussion Information by such tribunal; and
provided further that you shall promptly notify the Company of (i) your
determination to make such disclosure and (ii) the nature, scope and contents of
such disclosure.
     3. Return and Destruction of Evaluation Material. In the event that you
decide not to proceed with a Possible Transaction, you will promptly inform the
Company of that decision. In that case, or at any time upon the request of the
Company in its sole discretion and for any reason, you will as directed by the
Company promptly deliver, at your expense, to the Company or destroy all
Evaluation Material (and any copies thereof) furnished to you or your
Representatives by or on behalf of the Company pursuant hereto. In the event of
such a decision or request, all other Evaluation Material prepared by you or on
your behalf shall be returned or destroyed and no copy thereof shall be
retained, and, upon the Company’s request, you shall provide the Company with
prompt written confirmation of your compliance with this paragraph.
Notwithstanding the return or destruction of the Evaluation Material, you and
your Representatives shall continue to be bound by your obligations of
confidentiality and other obligations and agreements hereunder.
     4. No Representations or Warranties. You understand, acknowledge and agree
that neither the Company nor any of its Representatives makes any representation
or warranty, express or implied, as to the accuracy or completeness of the
Evaluation Material. You agree that neither the Company nor any of its
Representatives shall have any liability to you or to any of your
Representatives relating to or resulting from the use of the Evaluation Material
or any errors therein or omissions therefrom. Only those representations or
warranties which are made in a final definitive agreement regarding any
transactions contemplated hereby, when, as and if executed and delivered, and
subject to such limitations and restrictions as may be specified therein, will
have any legal effect.

 



--------------------------------------------------------------------------------



 



As of February 17, 2006
Page 4
     5. No Solicitation. In consideration of the Evaluation Material being
furnished to you, you hereby agree that, during the term of this letter
agreement, as noted in paragraph 21 herein, neither you nor any of your
affiliates or Representatives (nor any person acting on behalf of or in concert
with you or any of your affiliates or Representatives) will, without the prior
written consent of the Company, directly or indirectly, solicit to employ or
actually employ any of the officers or employees of the Company serving as such
as of the date of this agreement or at any time during the term of this
agreement; provided, however, that you may engage in general solicitations for,
and subsequently hire, employees in the ordinary course of business and
consistent with past practice.
     In consideration of the Evaluation Material being furnished to you, you
hereby agree that, during the term of this letter agreement, neither you nor any
of your affiliates or Representatives will (i) solicit any existing customers of
the Company for purchases of products, information or services that are within
the scope of the business activities of the Company or (ii) take any other
action that is reasonably likely to cause injury to the relationship between the
Company, and its employees, customers, suppliers or other business associates
provided, however, that this clause shall not prohibit you or any company or
business acquired by you or any of your affiliates after the date of this letter
agreement from making solicitations to your or its existing customers that are
also customers of the Company in the ordinary course of your or its business (it
being understood that neither you nor any of your affiliates, including without
limitation, any company or business acquired by your or any of your affiliates,
shall use or otherwise rely on any Evaluation Material in connection with many
any such solicitations to existing customers).
     6. Material Non-Public Information. You acknowledge and agree that you are
aware (and that your Representatives are aware or, upon receipt of any
Evaluation Information or Discussion Information, will be advised by you) that
(i) the Evaluation Material being furnished to you or your Representatives
contains material, non-public information regarding the Company and (ii) the
United States securities laws prohibit any persons who have material, nonpublic
information concerning the matters which are the subject of this letter
agreement, including the Discussion Information, from purchasing or selling
securities of a company which may be a party to a transaction of the type
contemplated by this letter agreement or from communicating such information to
any person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities in reliance upon such
information.
     7. Standstill. You agree that, for a period until the earlier of (i) a
public announcement of any tender or exchange offer, merger or other business
combination involving the Company, any of the subsidiaries or assets of the
Company or the subsidiaries constituting a significant portion of the
consolidated assets of the Company and its subsidiaries (a “Sale Transaction”),
(ii) September 21, 2007, (iii) such date as the Investor (as such term is
defined in the SPA) or its affiliates do not own 50% of the shares purchased in
the Stock Purchase Agreement, dated February 15, 2006, by and among the Company,
Tinicum Capital Partners II L.P., Tinicum Capital Partners Parallel Fund II,
L.P. and Tinicum Inc. (the “SPA”), or (iv) the Board of Directors waives the
restrictions in this paragraph 7, unless specifically invited in

 



--------------------------------------------------------------------------------



 



As of February 17, 2006
Page 5
writing by the Company, neither you nor any of your affiliates or
Representatives will in any manner directly or indirectly: (a) assist,
facilitate or encourage any other person to effect or seek, offer or propose
(whether publicly or otherwise) to effect or participate in (x) any Sale
Transaction or (y) any recapitalization, restructuring, liquidation, dissolution
or other extraordinary transaction with respect to the Company or any of its
subsidiaries, it being understood that the foregoing shall not prohibit you or
your affiliates from effecting or participating in such transaction, (b) engage
in any “solicitation” of “proxies” (as such terms are used in the proxy rules of
the Securities and Exchange Commission) or consents to vote any voting
securities of the Company; (c) form, join or in any way participate in a “group”
(as defined under the 1934 Act) with unaffiliated third parties with respect to
the Company or otherwise act in concert with any person in respect of any such
securities; (d) other than by requesting the Board of Directors of the Company
to waive any of the provisions of this Section, take any action which would or
would reasonably be expected to force the Company to make a public announcement
regarding any of the types of matters set forth in (a) above; or (e) enter into
any discussions or arrangements with any third party (other than your
representatives and any financing sources) with respect to any of the foregoing.
The Company agrees that during such period you may request that the Company or
any of its Representatives, directly or indirectly, amend or waive any
provisions of this paragraph. Nothing in this paragraph 7 shall prohibit or be
construed to prohibit the Investor from making any filings with the Securities
and Exchange Commission which the Investor reasonably determines it is required
to make.
     8. No Agreement. You understand and agree that no contract or agreement
providing for any Possible Transaction shall be deemed to exist between you and
the Company unless and until a final definitive agreement has been executed and
delivered, and you hereby waive, in advance, any claims (including, without
limitation, breach of contract) in connection with any Possible Transaction
unless and until you and the Company shall have entered into a final definitive
agreement. You also agree that unless and until a final definitive agreement
regarding a Possible Transaction has been executed and delivered, neither the
Company nor you will be under any legal obligation of any kind whatsoever with
respect to such a Possible Transaction by virtue of this letter agreement except
for the matters specifically agreed to herein. You further acknowledge and agree
that the Company reserves the right, in its sole discretion, to reject any and
all proposals made by you or any of your Representatives with regard to a
Possible Transaction, to determine not to engage in discussions or negotiations
and to terminate discussions and negotiations with you at any time, and to
conduct, directly or through any of its Representatives, any process for any
transaction involving the Company or any of its subsidiaries, if and as they in
their sole discretion shall determine (including, without limitation,
negotiating with any other interested parties and entering into a definitive
agreement without prior notice to you or any other person).
     9. No Waiver of Rights. It is understood and agreed that no failure or
delay by the Company in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder.

 



--------------------------------------------------------------------------------



 



As of February 17, 2006
Page 6
     10. Remedies. It is understood and agreed that money damages would not be a
sufficient remedy for any breach of this letter agreement by you or any of your
Representatives and that the Company shall be entitled to equitable relief,
including, without limitation, injunction and specific performance, as a remedy
for any such breach. Such remedies shall not be deemed to be the exclusive
remedies for a breach by you of this letter agreement but shall be in addition
to all other remedies available at law or equity to the Company. You further
agree not to raise as a defense or objection to the request or granting of such
relief that any breach of this letter agreement is or would be compensable by an
award of money damages, and you agree to waive any requirements for the securing
or posting of any bond in connection with such remedy. You also agree to
reimburse the Company for all costs incurred by the Company in connection with
the enforcement of this letter agreement (including, without limitation,
reasonable out-of-pocket legal fees in connection with any litigation, including
any appeal therefrom).
     11. Governing Law. This letter agreement is for the benefit of the Company
(and its subsidiaries and affiliates) and its Representatives, and shall be
governed by and construed in accordance with the laws of the State of New York
applicable to agreements made and to be performed entirely within the State of
New York, without regard to the conflict of law provisions thereof. You hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the courts of the State of New York and of the United States of America
located in the State of New York for any actions, suits or proceedings arising
out of or relating to this letter agreement and the transactions contemplated
hereby (and you agree not to commence any action, suit or proceeding relating
thereto except in such courts, and further agree that service of any process,
summons, notice or document by U.S. registered mail to your address set forth
above shall be effective service of process for any action, suit or proceeding
brought against you in any such court). You hereby irrevocably and
unconditionally waive any objection which you may now or hereafter have to the
laying of venue of any action, suit or proceeding arising out of this letter
agreement or the transactions contemplated hereby in the courts of the State of
New York or the United States of America located in the State of New York, and
hereby further irrevocably and unconditionally waive and agree not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.
     12. Entire Agreement. This letter agreement contains the entire agreement
between you and the Company regarding its subject matter and supersedes all
prior agreements, understandings, arrangements and discussions between you and
the Company regarding such subject matter.
     13. No Modification. No provision in this letter agreement can be waived,
modified or amended except by written consent of you and the Company, which
consent shall specifically refer to the provision to be waived, modified or
amended and shall explicitly make such waiver, modification or amendment.
     14. Counterparts. This letter agreement may be signed by facsimile and in
one or more counterparts, each of which shall be deemed an original but all of
which shall be deemed to constitute a single instrument.

 



--------------------------------------------------------------------------------



 



As of February 17, 2006
Page 7
     15. Severability. If any provision of this letter agreement is found to
violate any statute, regulation, rule, order or decree of any governmental
authority, court, agency or exchange, such invalidity shall not be deemed to
affect any other provision hereof or the validity of the remainder of this
letter agreement, and such invalid provision shall be deemed deleted herefrom to
the minimum extent necessary to cure such violation.
     16. Inquiries. All inquiries for information about the Company and its
subsidiaries and communications with the Company shall be made through
Christopher Croft, Senior Vice President, Houlihan Lokey Howard & Zukin, 685
Third Avenue, New York, NY 10017 (212) 497-4121. Neither you nor any of your
Representatives will contact any third party with whom the Company or any of its
subsidiaries has a business or other relationship, including, without
limitation, any director (other than Mr. Berthelot, Thomas Chema and William
Recker), officer, employee, customer, supplier, stockholder or creditor of the
Company or any of its subsidiaries, in connection with a Possible Transaction
without the Company’s prior written consent.
     17. Successors. This letter agreement shall inure to the benefit of, and be
enforceable by, the Company and its successors and assigns.
     18. Third Party Beneficiaries. You agree and acknowledge that this letter
agreement is being entered into by and on behalf of the Company and its
subsidiaries and divisions and that they shall be third party beneficiaries
hereof, having all rights to enforce this letter agreement. You further agree
that, except for such parties, nothing herein expressed or implied is intended
to confer upon or give any rights or remedies to any other person under or by
reason of this letter agreement.
     19. No License. Nothing herein shall be deemed to grant a license, whether
directly or by implication, estoppel or otherwise, to any Evaluation Material
disclosed pursuant to this letter agreement.
     20. Term. This letter agreement shall have a term ending the later of
(i) September 21, 2007 or (ii) the date on which the Investor owns less than 50%
of those certain shares purchased by the Investor pursuant to the SPA; provided,
however, that the term contained in this paragraph 20 shall not apply to the
obligations and other agreements contained in paragraph 7 of this letter
agreement.
     21. Agreements and Obligations Joint and Several. All agreements and
obligations of Tinicum, Inc., Tinicum Capital Partners II, L.P. and Tinicum
Capital Partners II Parallel Fund, L.P. contained in this letter agreement shall
be joint and several.
     22. Amendment and Restatement. This letter agreement amends and restates in
its entirety that certain letter agreement dated September 21, 2005 by and
between the Company and Tinicum, Inc.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



As of February 17, 2006
Page 8
     Please confirm your agreement with the foregoing by having a duly
authorized officer of your organization sign and return one copy of this letter
to the undersigned, whereupon this letter agreement shall become a binding
agreement among you and the Company.

                  Very truly yours,    
 
                TRANSTECHNOLOGY CORPORATION    
 
           
 
  By:        
 
                Name: Robert L.G. White         Title: President and Chief
Executive Officer    

CONFIRMED AND AGREED
as of the date written above:
TINICUM, INC.

         
By:
       
 
       
Name:
       
Title:
       
 
        TINICUM CAPITAL PARTNERS II, L.P.
 
       
By:
  TINICUM LANTERN II, LLC    
Its:
  General Partner    
 
       
By:
       
 
       
Name:
       
Title:
       
 
        TINICUM CAPITAL PARTNERS PARALLEL FUND II, L.P.
 
       
By:
  TINICUM LANTERN II, LLC    
Its:
  General Partner    
 
       
By:
       
 
       
Name:
       
Title:
       

 